Case 3:19-cv-16004-BRM-TJB Document 5 Filed 11/23/20 Page 1 of 4 PageID: 33




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


KATHERINE KELLY,                                          Case No. 3:19-cv-16004 (BRM)

                 Plaintiff,

      v.                                                    MEMORANDUM ORDER

MERCER COUNTY                  CORRECTIONAL
CENTER, et al.,

                 Defendants.


     IT APPEARING THAT:

     1. On or about July 30, 2019, Plaintiff Katherine Kelly, a prisoner confined in the Mercer

           County Correctional Center, filed her complaint in this matter. (ECF No. 1.)

     2. On August 16, 2019, this Court granted Plaintiff in forma pauperis status. (ECF No.

           3).

     3. Because Plaintiff has been granted in forma pauperis status, this Court is required to

           screen his complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). Pursuant to the statute,

           this Court must sua sponte dismiss any claim that is frivolous, malicious, fails to state

           a claim upon which relief may be granted, or seeks monetary relief from a defendant

           who is immune from such relief. Id. “The legal standard for dismissing a complaint

           for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) is the same as that

           for dismissing a complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).”

           Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (citing Allah v. Seiverling,

           229 F.3d 220, 223 (3d Cir. 2000)).
Case 3:19-cv-16004-BRM-TJB Document 5 Filed 11/23/20 Page 2 of 4 PageID: 34




     4. In deciding a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), a district court is

        “required to accept as true all factual allegations in the complaint and draw all

        inferences in the facts alleged in the light most favorable to the [Plaintiff].” Phillips v.

        Cnty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008). “[A] complaint attacked by a . .

        . motion to dismiss does not need detailed factual allegations.” Bell Atlantic v.

        Twombly, 550 U.S. 544, 555 (2007). However, the Plaintiff’s “obligation to provide

        the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions,

        and a formulaic recitation of the elements of a cause of action will not do.” Id. (citing

        Papasan v. Allain, 478 U.S. 265, 286 (1986)). A court is “not bound to accept as true

        a legal conclusion couched as a factual allegation.” Papasan, 478 U.S. at 286. Instead,

        assuming the factual allegations in the complaint are true, those “[f]actual allegations

        must be enough to raise a right to relief above the speculative level.” Twombly, 550

        U.S. at 555.

     5. “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

        accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v.

        Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 570). “A claim has facial

        plausibility when the pleaded factual content allows the court to draw the reasonable

        inference that the defendant is liable for misconduct alleged.” Id. “Determining

        whether the allegations in a complaint are plausible is a context-specific task that

        requires the reviewing court to draw on its judicial experience and common sense.” Id.

        at 679. “[W]here the well-pleaded facts do not permit the court to infer more than the

        mere possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—

        ‘that the pleader is entitled to relief.’” Id. (citing Fed. R. Civ. P. 8(a)(2)). Moreover,
    Case 3:19-cv-16004-BRM-TJB Document 5 Filed 11/23/20 Page 3 of 4 PageID: 35




            while pro se pleadings are liberally construed, “pro se litigants still must allege

            sufficient facts in their complaints to support a claim.” Mala v. Crown Bay Marina,

            Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation omitted) (emphasis added).

         6. In her complaint, Plaintiff alleges that, while incarcerated at the facility, she was

            housed in a cell with her co-defendant, Defendant Harvey, who attacked and gravely

            beat her while the John Doe Defendants 1 observed and failed to protect her. Plaintiff

            additionally names the Facility itself as a Defendant.

         7. Having reviewed the complaint, this Court finds no basis for the dismissal of Plaintiff’s

            failure to protect claims against the John Doe Defendants, and will permit Plaintiff’s

            claim to proceed against these Defendants at this time.

         8. The two remaining Defendants, however, are not properly subject to suit in this matter.

            A county jail, such as the Mercer County Correctional Center, is not a person amenable

            to suit under § 1983 – the proper entity subject to suit is instead the county which

            operates the facility. Harris v. Hudson Cnty. Jail, No. 14-6284, 2015 WL 1607703, at

            *5 (D.N.J. April 8, 2015). The facility must therefore be dismissed from this matter

            with prejudice. Defendant Harvey is likewise not subject to suit under § 1983 as she is

            a private actor – another prisoner – and her actions cannot be attributed to the state

            based on the facts pled by Plaintiff. See, e.g., Great W. Mining & Mineral Co. v. Fox

            Rothschild LLP, 615 F.3d 159, 175-76 (3d Cir. 2010). Harvey must therefore be

            dismissed from this matter without prejudice.



1
  Plaintiff names in her complaint “Medical Jane and John Does” who she says were acting as
correctional officers at the time of the incident. (ECF No. 1 at 1, 3-4.) In the body of her complaint,
however, she mentions only that “corrections officers” witnessed the attack and “did nothing.”
(Id. at 5). This Court construes these corrections officers to be the John Does named in the attack
and refers to them in this Order as the “John Doe Defendants.”
 Case 3:19-cv-16004-BRM-TJB Document 5 Filed 11/23/20 Page 4 of 4 PageID: 36




        IT IS THEREFORE on this 23rd day of November 2020,

        ORDERED that Plaintiff’s failure to protect claim shall PROCEED against the John Doe

Defendants at this time; and it is further

        ORDERED that Plaintiff’s claims against the Mercer County Correctional Center are

DISMISSED WITH PREJUDICE; and it is further

        ORDERED that Defendant Harvey is DISMISSED from this matter WITHOUT

PREJUDICE; and it is further

        ORDERED that the Clerk of the Court shall issue summons, and the United States Marshal

shall serve a copy of the complaint (ECF No. 1), summons, and this Order upon the John Doe

Defendants pursuant to 28 U.S.C. § 1915(d), with all costs of service advanced by the United

States; and it is further

        ORDERED that the John Doe Defendants shall file and serve a responsive pleading within

the time specified in Federal Rule of Civil Procedure 12, pursuant to 42 U.S.C. § 1997e(g)(2); and

it is finally

        ORDERED that the Clerk of the Court shall serve a copy of this Order upon Plaintiff by

regular mail.



                                             /s/Brian R. Martinotti
                                             HON. BRIAN R. MARTINOTTI
                                             UNITED STATES DISTRICT JUDGE
